Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. US 2016/0244666 A1 (Lai) in view of Kurihara et al. US 2012/01844166 A1 (Kurihara) and further in view of Miyazaki et al. JP 2001172827 A (Miyazaki). English abstract of the JP patent is relied upon herein.  

Considering claims 1 – 5 and 8 – 10, Lai teaches a phosphorescent masterbatch and a fiber, especially a phosphorescent masterbatch having high luminous intensity and a fiber manufactured by the phosphorescent masterbatch. Said phosphorescent masterbatch comprises 1 to 50 parts by weight of a phosphorescent material, 43 to 98.8 parts by weight of a thermoplastic polymer, 0.1 to 5 parts by weight of a dispersing agent, and 0.1 to 2 parts by weight of a nucleating agent, which increases crystallization rate and thermal crystallization temperature of the thermoplastic polymer [Abstract and 0003]. Further, at [0036] Lai teaches that in some embodiments, the phosphorescent material is aluminate doped with rare earth element, which has a formula of (M1Al.sub.2O.sub.4:Eu, M2), where M1 is Mg, Ca, Sr or Ba, and M2 is Y, La, Ce, Pr, Nd, Sm, Gd, Tb, Dy, Ho, Er, Tm, Yb or Lu. In various embodiments, the phosphorescent material is the silicate doped by rare earth element, which has a formula of (M3SiO.sub.4:Eu, M4), where M3 is Mg, Ca, Sr or Ba, and M4 is Y, La, Ce, Pr, Nd, Sm, Gd, Tb, Dy, Ho, Er, Tm, Yb or Lu. Further, Lai teaches that the thermoplastic polymer may be selected from polyethylene terephthalate or PET, and polybutylene terephthalate or PBT. 
Lai does not specifically recognize that the PET or PBT has an intrinsic viscosity of 0.2 to 2.0, nor that the masterbatch comprises antioxidant. However, Kurihara teaches a fiber manufactured from a masterbatch comprising a functional carbodiimide, a polyester polymer, and a hindered phenol type antioxidant additive, such as 3-propenyloxypropyltrimethoxysilane. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include 3- 
As to the intrinsic viscosity, Miyazaki teaches a polyester conjugate fiber producible in high spinnability and drawability using reclaimed PET and PBT bottles or the like, having high mechanical strengths and therefore suitable for use in the form of industrial material or fishery material. This conjugate fiber ≥ 6.2 cN/dtex in braking strength is composed of a core layer and a sheath layer in the weight ratio of (20:80) to (80:20); wherein the sheath layer consists of a polyethylene terephthalate resin 0.79-1.3 in intrinsic viscosity [η] and the core layer consists of a reclaimed polyethylene terephthalate resin 0.55-1.16 in intrinsic viscosity [η] [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Miyazaki’s PBT and PET as the polyester polymers in Lai’s fiber when it is desired to produce it with high spinnability and drawability. 
As to the claimed luminance and pressure rise value, these are considered inherent to the prior art masterbatch-fiber, because they use the same materials and processes.
 	As to the claimed fineness, it would have been within the skills of an artisan in the art to select the extrusion die having a diameter and, drawing ratios to obtain the desired fineness for the fiber, as required by the final application of the fiber.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. US 2016/0244666 A1 (Lai) in view of Kurihara et al. US 2012/01844166 A1 .  

Considering claims 6 and 7, Lai is relied upon as set forth above in the rejection of claim 1. Further, Lai does not specifically recognize the inclusion of the additives in the subject claims. However, Burnell-Jones teaches luminescent polymers showing bright and long-lasting photoluminescent afterglow, strong thermostimulation of afterglow by heat and electroluminescent properties [Abstract]. Further, Burnell-Jones teaches at [0107] the use of silanes, titanates and phosphates to improve properties such as flex strength, flex-whitening, filler handling, wetout, viscosity and mold flow of the luminescent polymers. Therefore, it would have been obvious to one of skill in the art to include silanes, titanates and phosphates as additives in Lai’s masterbatch when it is desired to improve properties such as flex strength, flex-whitening, filler handling, wetout, viscosity and mold flow of the fiber and other articles made of said masterbatch. As to the amount used of said additives, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize said amounts since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed amounts are critical and has unexpected results. In the present invention, one would have been motivated to optimize the amounts motivated by the desire to control the properties mentioned just above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786